Citation Nr: 0102720	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-25 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
RO that, among other things, denied a claim of entitlement to 
TDIU.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The new law applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(Nov. 27, 2000); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not considered the veteran's 
claim in the context of the new law, and the veteran has not 
had an opportunity to prosecute his claim in that context, it 
would be potentially prejudicial to the appellant if the 
Board were to issue a decision at this time.  Consequently, 
in order to ensure the veteran due process of law, and to 
avoid the possibility of prejudice, the Board will remand the 
matter to the RO.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (57 Fed. Reg. 49,747 
(1992)).  

The record establishes that the veteran's formal application 
for TDIU (VA Form 21-8940) was received on April 19, 1999.  
Service connection has been established for post-traumatic 
stress disorder (PTSD) (50 percent since March 1993), renal 
stones (10 percent since December 1972), headaches 
(30 percent since March 1993), shell fragment wound (SFW) 
scar of the left knee (10 percent since April 1999), and SFW 
scar of the left elbow (10 percent since April 1999).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2000).

Here, the veteran's current 50 percent rating for his PTSD 
and his combined rating of 80 percent satisfy the percentage 
requirements of 38 C.F.R. § 4.16.  Additionally, it should be 
pointed out that the veteran may be entitled to TDIU on an 
extraschedular basis if it is established that he is unable 
to secure or follow substantially gainful employment as a 
result of service-connected disability.  38 C.F.R. § 4.16(b).  
Consequently, an issue before the Board is whether the 
veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment (work that is 
more than marginal, which permits the individual to earn a 
"living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  
The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of his service-
connected disabilities, is incapable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  The regulation indicates that all cases of 
veterans who are unemployable by reason of service-connected 
disabilities should be submitted to the Director, 
Compensation and Pension Service for extra-schedular 
consideration.  Id.  Whether the RO must first find 
unemployability as suggested by the language of this 
regulation before referring the case to the Director, or 
whether the analysis by the RO ought to be similar to that 
required for extra-schedular ratings under 38 C.F.R. 
§ 3.321(b)(1) is not clear.  Reading the language of 
§ 4.16(b) in the light most favorable to the veteran, the 
Board finds that the RO need not find unemployability before 
forwarding the case to the Director.  Rather, in order to be 
consistent with the requirements of § 3.321(b)(1), the Board 
concludes that § 4.16(b) only requires that the RO find 
exceptional or unusual disability factors not contemplated by 
the regular schedular criteria in order to refer the case to 
the Director.

When examined at a VA general examination in May 1999, the 
diagnoses included migraine headaches, renal stones (not 
found on examination physically or by x-ray), SFW to the left 
knee with arthritic changes and vascular calcifications, 
status post SFW of the left elbow with normal function, pain 
and x-ray evidence of arthritic changes, unsightly scar of 
the left elbow with tenderness, and an unsightly scar of the 
left knee with no tenderness.  The examiner opined that, as 
far as the veteran's physical disabilities, the veteran 
should be able to be employed with no problems.  When 
examined at a VA PTSD examination in May 1999, PTSD was 
diagnosed.  The examiner opined that the veteran did not 
appear to be totally unemployable solely due to PTSD.  
However, none of the medical records received during the 
current appeal includes an opinion regarding the collective 
effect of the veteran's qualifying disabilities, both 
physical and psychiatric, on his ability to obtain or 
maintain employment.  This is especially important in light 
of the conditions which the veteran contends are unusual 
factors that make his case an exceptional one as contemplated 
by § 4.16(b).  In order to obtain definitive evidence on this 
point, further evidentiary development is required.

Finally, the Board notes that in the veteran's notice of 
disagreement, received in November 1999, the veteran's 
representative indicated that the veteran desired a personal 
hearing to present oral testimony in support of his TDIU 
claim.  The record does not show that any such hearing has 
been scheduled.  Therefore, the RO should seek clarification 
of whether the veteran still desires a hearing.  (He 
subsequently indicated in his substantive appeal that he did 
not desire a hearing before a member of the Board.)

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should seek clarification of 
whether the veteran desires a hearing.  
If a hearing at the RO is requested, such 
a hearing should be scheduled.  If the 
veteran no longer desires a hearing, this 
fact should be clearly annotated in the 
record.

3.  The RO should ask the veteran to 
provide information regarding any 
evidence of recent treatment of service-
connected disabilities that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2000).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  If a hearing is conducted by RO 
personnel, or additional evidence is 
submitted for consideration by the RO, 
adjudicatory action as deemed appropriate 
should be undertaken and, if the benefit 
sought is not granted, the RO should 
schedule the veteran for appropriate VA 
examination(s) to assess the severity of 
his service-connected disabilities.  The 
claims folders, along with all additional 
evidence obtained pursuant to the request 
above, should be made available to the 
examiner(s) for review.  The RO should 
also furnish copies of the diagnostic 
codes for each service-connected 
disability.  The rationale for all 
opinions should be explained in detail.  
The examiner(s) should distinguish any 
disability due to non-service-connected 
disabilities and provide an opinion as to 
whether the veteran is unemployable due 
solely to the combined effect of his 
service-connected disabilities.  In doing 
so, the examiner(s) should describe what 
types of employment activities would be 
limited because of the veteran's service-
connected disabilities.  

5.  The RO should ensure that any 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate. 

6.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should 
re-adjudicate the issue of entitlement to 
a total rating based on individual 
unemployability by again considering the 
appropriateness of schedular ratings for 
each service-connected disability, and by 
applying the provisions of § 4.16.  
Consideration should be given to whether 
the case should be referred to the 
Director under § 4.16(b).  If the benefit 
sought is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and given an opportunity to 
respond.  If the RO does not refer the 
case to the Director, the SSOC should 
include an explanation for such action.  
The SSOC should also include the rating 
criteria for rating each service-
connected disability, and an explanation 
of the RO's ratings for each.  If the 
veteran does not appear for a scheduled 
examination, the SSOC should recite the 
provisions of 38 C.F.R. § 3.655 (2000) 
and explain the effect of this regulation 
on the veteran's claim.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folders should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


